     Case 6:20-cv-00034-RSB-BWC Document 7 Filed 05/29/20 Page 1 of 2
                                                                                                     FILED
                                                                                          John E. Triplett, Acting Clerk
                                                                                           United States District Court

                                                                                      By MGarcia at 8:46 am, May 29, 2020

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


    DENNIS STEVENSON,

                Plaintiff,                                   CIVIL ACTION NO.: 6:20-cv-34

         v.

    STATE OF GEORGIA; GSP; MR. BOBBITT;
    and JONES,

                Defendants.


                                            ORDER

        Plaintiff, seeking to proceed in forma pauperis, brought this 42 U.S.C. § 1983 action. By

Order dated April 8, 2020, the Court advised Plaintiff of the Prison Litigation Reform Act’s

procedures and requirements for filing and litigating prison civil rights suits. Doc. 3. The Court

granted Plaintiff leave to proceed in forma pauperis and instructed him to sign and return the

Consent to Collection of Fees from his Trust Account and the Prisoner Trust Fund Account

Statement forms which were attached to the Court’s Order. Id. The Court emphasized that

Plaintiff must return these forms within 30 days from the date of the April 8, 2020 Order to

proceed with this action. Id. at 3–4. Moreover, the Court made clear that, if Plaintiff did not

timely respond to the Order, “the Court will dismiss Plaintiff’s case without prejudice for failure

to prosecute and follow this Court’s Orders.” Id. at 4. The Court issued a Report on May 14,

2020, recommending the dismissal of Plaintiff’s cause of action because he failed to return the

requisite forms to the Court within the allotted time. Doc. 4. 1


1
         The Court declines to vacate the Report and Recommendation at this time. However, should
Plaintiff comply with the instructions in this Order, the Court will vacate that Report and
Recommendation.
   Case 6:20-cv-00034-RSB-BWC Document 7 Filed 05/29/20 Page 2 of 2



       Plaintiff has provided a copy of his consent to collection of fees form. Doc. 5. However,

Plaintiff did not provide the form for his prison trust fund account. Plaintiff was directed to use

the forms which the Court attached to its prior Order. Doc. 3 at 5–7. Given that Plaintiff has

attempted to comply with the Court’s prior Order, it will provide him with another opportunity to

submit these forms.

       The Court DIRECTS the Clerk of Court to send Plaintiff a copy of this Order and the

Court’s prior Order, doc. 3, including the attached Prisoner Trust Fund Account Statement form.

Plaintiff shall have 14 days from the date of this Order to complete and return this form to the

Court. Should Plaintiff fail to complete and return this form within these 14 days, the

Court will presume that Plaintiff does not intend to pursue this action and will dismiss this

case without prejudice.

       SO ORDERED, this 29th day of May, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
